Citation Nr: 0020716	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  98-18 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel



INTRODUCTION

The veteran had active service from May 1966 to May 1969, to 
include a period of  service in the Republic of Vietnam from 
July 1968 to May 1969. 

This matter arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana, dated in November 1997.  
This matter was previously before the Board in November 1999, 
wherein it was remanded for additional development.


FINDINGS OF FACT

1.  The veteran has no awards or decorations denoting 
engagement in combat with the enemy or direct combat 
participation and no other supportive evidence reflects that 
the veteran engaged in combat with the enemy.

2.  The veteran's account of in-service traumatic stressors 
has not been corroborated by the evidence of record and the 
veteran has not provided sufficient details regarding the 
alleged stressors to permit meaningful research.


CONCLUSIONS OF LAW

1.  The veteran is not a veteran of combat.  38 U.S.C.A. 
§ 1154 (West 1991); 38 C.F.R. § 3.304(d) (1999).

2.  PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
PTSD.  In the interest of clarity, the Board will initially 
describe the factual background of this case.  The relevant 
law and VA regulations will then be reviewed.  Finally, the 
Board will analyze the issue and render a decision.

Factual Background

Service personnel records reflect the veteran served in 
Vietnam from July 1968 to May 1969 as part of the 39th  
Signal Battalion and the 1st Signal Brigade. The veteran's 
service records reflect the veteran was awarded the Vietnam 
Service Medal and Vietnam Campaign Medal.

In December 1993, the veteran filed a claim to entitlement to 
service connection for PTSD.  He asserted that he had PTSD 
related to events which occurred during his military service.  
By rating action dated in May 1994, the RO denied the 
veteran's claim of entitlement to service connection for PTSD 
on the basis that the evidence did not document the 
condition.  The veteran had submitted no medical treatment 
records in support of his claim.

In a letter to the RO dated in August 1995, the veteran 
reported that while in Vietnam he had not engaged in combat 
with the enemy, but that while he was stationed with the 1st 
Signal Brigade in Long Bien, Vietnam, he was caught in a 
rocket attack and observed a "disemboweled" soldier die 
during the 1969 Tet offensive.

In a May 1997 response to the RO's request for information, 
the U.S. Army & Joint Services Environmental Support Group 
(ESG) indicated that the 1st Signal Brigade was attacked in 
Long Binh during the veteran's tour in Vietnam.  However, it 
was explained that further details could not be provided 
regarding the incident described by the veteran unless he 
provided the, "most specific date possible, type and location 
of the incident, numbers and full names of casualties, unit 
designation to the company level and other units involved." 

By rating action dated in November 1997, the RO determined 
that the veteran had submitted sufficient new and material 
evidence with which to reopen his previously denied claim, 
but denied the claim as his stressors had not been verified 
and as there was no diagnosis of PTSD.  The veteran filed a 
timely notice of disagreement and perfected a substantive 
appeal.

In a letter dated in March 1998, K.S., Ph.D., indicated that 
he treated the veteran between June 1996 and December 1996.  
It was indicated that "Being a war veteran, his was a case of 
Post Traumatic Stress Disorder (PTSD)".  The letter set forth 
that that the veteran presented complaints of chronic 
anxiety, due primarily to his experiences during the Vietnam 
War. 

This matter was previously before the Board in November 1999.  
The Board determined that the veteran had a well grounded 
claim.  The Board also remanded the case for additional 
development.  Specifically, the Board directed that the 
veteran and his representative be requested to provide any 
additional VA, private, or other medical treatment records 
for his claimed PTSD; that a copy of the May 1997 ESG letter 
be sent to the veteran, giving him an opportunity to provide 
responses and details for further investigation regarding his 
asserted stressors with the U.S. Armed Forces Center For 
Research Of Unit Records (USASCRUR); and if the asserted 
stressors were confirmed, that a VA psychiatric examination 
was to be scheduled.

In a letter to the RO dated in January 2000, the veteran 
indicated that he could not be more helpful in providing 
details concerning stressful incidents.  He stated that he 
remembered the rocket attack during Tet in 1969, but that he 
did not remember any witnesses by name, and that he never 
talked about it to anyone at the time. 


Applicable Law And Regulations

In general, under pertinent law and VA regulations, 
entitlement to service connection may be granted if the 
evidence establishes that a claimed disability was incurred 
in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 
3.303(a) (1999).  Notwithstanding the lack of a diagnosis of 
a psychiatric disorder during service or within one year 
thereafter, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1997); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

For service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  The Court in Zarycki noted that, under 
38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to whether 
the veteran "engaged in combat with the enemy" is made, in 
part, by considering military citations that expressly denote 
as much. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, the Court has recently held that the Board may not 
rely strictly on combat citations or the veteran's MOS to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).  If combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau, 9 Vet. App. 
at 395-96;  Cohen v. Brown, 10 Vet. App. 128 (1997). 

Analysis

Initial matters: well-groundedness of the claim/duty to 
assist/standard of proof

Pursuant to 38 U.S.C.A. § 5107(a), "a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Such a claim need not be conclusive, but it 
must be accompanied by supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

The Board determined in November 1999 that the veteran's 
claim of entitlement to service connection for PTSD is well 
grounded.  38 U.S.C.A. 5107(a).  This was based a reference 
to PTSD contained in a statement made by K.S., Ph.D. as well 
as the veteran's statements as to his alleged stressors.  The 
Board wishes to make it clear that such evidence is presumed 
to be true only for the limited purpose of establishing 
whether the claim is well grounded.  See King v. Brown, 5 
Vet. App. 19, 21 (1993).

Once a claim has been determined to be well grounded, VA's 
statutory duty to assist the veteran in the development of 
his claim attaches.  See 38 U.S.C.A. § 5107(a).  The Board 
believes that to the extent possible all relevant evidence 
which is available has been obtained with regard to this 
claim.  This case has been remanded by the Board, in part to 
attempt to confirm the veteran's reports of claimed 
stressors.  As will be discussed in greater detail below, VA 
has been unable to verify the veteran's reported stressors in 
part because of lack of specific information pertaining 
thereto from the veteran.  The Board is aware of no pertinent 
evidence which currently exists and which has not been 
obtained.  Consequently, there is no further VA duty to 
assist the veteran.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  See 38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (1999).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Discussion

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between his PTSD and the 
claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f); Moreau, 9 Vet. App. at 
389.  If combat is affirmatively indicated by the record, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required. Zarycki, 6 Vet. App. at 98.  If 
there is no combat experience indicated by the record there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran, 6 Vet. App. at 288-89 (1994).

The Board wishes to reiterate that while assertions are 
presumed to be credible for the limited purpose of 
ascertaining whether the claim is well grounded, the 
presumption of credibility does not extend beyond this 
predicate determination.  See Chipego v. Brown, 4 Vet. App. 
102, 104-105 (1993).  In evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  
See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

Regarding the initial § 3.304(f) PTSD element, a current 
diagnosis of PTSD, the Board has carefully reviewed the March 
1998 statement of K.S., Ph.D.  In pertinent part, that 
statement read:  "Being a war veteran, his was a case of 
Post-Traumatic Stress Disorder (PTSD)".    No other basis 
was given for this conclusory statement.  

There is no evidence that Dr. K.S. is a psychologist or is 
otherwise a specialist in mental health issues.  There is no 
evidence before the Board that the diagnosis had been made in 
accordance with the applicable DSM criteria as to both the 
adequacy of the symptomatology and the sufficiency of the 
stressor.  See Cohen, 10 Vet. App. at 140.  The Board rejects 
the one-sentence statement by Dr. K.S.  as a competent 
diagnosis of PTSD.  There is no medical evidence of record in 
which PTSD is diagnosed or even entertained as a diagnosis.  
The first and second elements of 38 C.F.R. § 3.304(f) (1999) 
accordingly have not been met.

As to the third §3.304(f) element, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, the evidence necessary to establish the occurrence 
of a recognizable stressor during service varies depending on 
whether or not the veteran was "engaged in combat with the 
enemy."  West, 7 Vet. App. at 76.   The veteran has stated 
that he did not engage in combat with the enemy and his 
service records do not indicate that he received any combat 
citation while in Vietnam.  Accordingly, the Board 
specifically concludes that the veteran did not engage in 
combat and that any statutory presumptions pertaining thereto 
are not applicable in this case.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1999).  

This conclusion does not end the Board's inquiry, however.  
The veteran has alleged various stressors he experienced in 
Vietnam, including being subject to a rocket attack and 
witnessing a soldier being disemboweled during the 1969 Tet 
attack.  In order to grant service connection for PTSD based 
on these alleged stressors, there must be credible 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressors.  See Doran, 6 
Vet. App. at 288-89 (1994).  The veteran's statements 
concerning these events are vague and lack specific detail.  
Thus, these events have not been described with sufficient 
specificity so as allow verification by the appropriate 
authority.

In this regard, the Board has reviewed the assertions made by 
the veteran and will discuss each in view of the official 
documentation.  First, with regard to the rocket attack, the 
ESG report indicated that the base areas of the 39th Signal 
Battalion and the 1st Signal Brigade were attacked during the 
veteran's Vietnam tour.  However, more specific information 
was required for verification by referral to morning reports.  
The veteran indicated that he could not provide any 
additional information. Therefore, verification could not be 
undertaken.

With regard to the "disemboweled" soldier, more specific 
information was required for verification and the veteran 
indicated that he could not provide such information.  
Accordingly, verification could not be undertaken.

As discussed above, pursuant to the Board's November 1999 
remand, the veteran was given another opportunity to provide 
specific details concerning his reported stressors.  He was 
unable to do so.  Although the Board is of course cognizant 
that more than thirty years have elapsed since the incidents 
in question, by the same token recollections of these 
incidents form the basis of the veteran's claimed mental 
illness, for which he seeks monetary compensation from the 
government.  It would be expected that under these 
circumstances his recollections would be more specific.  In 
any event, the veteran has not furnished sufficient 
information which would allow VA to make additional inquiries 
concerning the reported incidents.  The Board emphasizes that 
"If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  It was incumbent 
on the veteran to provide the RO with the answers to the 
"who, what, when, and where" of his alleged stressors.  He 
has not done so.

The Board thus concludes that the claim of entitlement PTSD 
is based on the veteran's own reports of unverified 
stressors.  In the absence of corroborated stressors, these 
cannot be used to establish the occurrence of a stressor.  
See Moreau, 9 Vet. App. at 395-6.  As discussed above, the 
veteran did not engage in combat during service and that 
there is no independent evidence to corroborate the veteran's 
statements as to the occurrence of the claimed stressors.

In summary, the Board finds that preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  The veteran's claim is 
therefore denied.



ORDER

Entitlement to service connection for PTSD is denied. 




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals


 

